

ohaletterhead.gif [ohaletterhead.gif]
1114 Avenue of the Americas, 27th Floor
New York, NY 10036
 
November 10, 2017


OHA Investment Corporation
1114 Avenue of the Americas, 27th Floor
New York, NY 10036
 
Re: Incentive Fee Waiver
 
Dear Members of the Board of Directors of OHA Investment Corporation:
 
Reference is hereby made to the Investment Advisory Agreement (the “Agreement”)
dated September 30, 2014, by and between Oak Hill Advisors, L.P. (the “Adviser”)
and OHA Investment Corporation (the “Company”). Capitalized terms used but not
defined herein shall have the meaning ascribed to them in the Agreement.
 
The Adviser hereby agrees to waive any Incentive Fee that would otherwise be
paid by the Company to the Adviser under Section 5.3 of the Agreement relating
to fiscal years ending December 31, 2017 and December 31, 2018. Thereafter, such
waiver may be extended solely by means of a written agreement between both
parties.
 
OAK HILL ADVISORS, L.P.
By: Oak Hill Advisors GenPar, L.P., its general partner


By: Oak Hill Advisors MGP, Inc., its managing general partner


By: /s/ Michael Blumstein        
Name: Michael Blumstein
Title: Authorized Signatory


Your signature below acknowledges acceptance of this Agreement:
OHA INVESTMENT CORPORATION
By: /s/ Steven Wayne        
Name: Steven Wayne
Title: President


Oak Hill Advisors, L.P.     1114 Avenue of the Americas, 27th Floor    New York,
New York 10036    T(212) 326 1500


www.oakhilladvisors.com